Title: From George Washington to the Board of War, 24 June 1780
From: Washington, George
To: Board of War



Gentlemen
Head Quarters near Morris[town] 24 June 1780

Inclosed you have a list of new appointments and promotions in the Regiment of Artificers which will compleat the officers of that Corps—Be pleased to make out and deliver the Commissions to Lieut. Yeates the Bearer who will forward them—You have inclosed a Return of the Commissioned and Non Commd Officers and privates of that Regt agreeable to the Resolve of Congress of 15th March 1779. I have the honor &.
